MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this
                                                                             FILED
Memorandum Decision shall not be regarded as                            Dec 10 2019, 10:23 am
precedent or cited before any court except for the
                                                                             CLERK
purpose of establishing the defense of res judicata,                     Indiana Supreme Court
                                                                            Court of Appeals
collateral estoppel, or the law of the case.                                  and Tax Court




APPELLANT PRO SE                                       ATTORNEYS FOR APPELLEE
Lakesha Norington                                      Curtis T. Hill, Jr.
Carlisle, Indiana                                      Attorney General of Indiana
                                                       George P. Sherman
                                                       Supervising Deputy Attorney General
                                                       Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Lakesha Norington,                                         December 10, 2019
Appellant-Respondent,                                      Court of Appeals Case No.
                                                           19A-PC-441
        v.                                                 Appeal from the Marion Superior
                                                           Court
State of Indiana,                                          The Hon. Grant W. Hawkins,
Appellee-Petitioner.                                       Judge
                                                           Trial Court Cause Nos.
                                                           49G05-1710-PC-38106



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-PC-441 | December 10, 2019                 Page 1 of 4
                                          Case Summary
[1]   In 2004, Lakesha Norington pled guilty in Marion Superior Court to Class B

      felony robbery, Class C felony burglary, and Class A felony involuntary

      manslaughter and was sentenced to an aggregate sentence of sixty years of

      incarceration. We affirmed Norington’s sentence on direct appeal, and she

      sought, and was denied, post-conviction relief (“PCR”). Norington claims to

      have a filed a petition for writ of habeas corpus (“the Petition”) on July 6, 2018,

      in the post-conviction court. On July 25, Norington moved to have the case

      transferred to Sullivan County, the county of her detention. The post-

      conviction court denied Norington’s motion and her subsequent motion to

      correct error. Norington contends that the post-conviction court abused its

      discretion in denying her motion for change of venue. Because we disagree and

      also conclude that the post-conviction court should have dismissed the Petition

      as an impermissible successive PCR petition, we affirm and remand with

      instructions.


                            Facts and Procedural History
[2]   On April 21, 2004, Norington pled guilty to Class B felony robbery, Class C

      felony burglary, and Class A felony involuntary manslaughter in two separate

      cause numbers. See Norington v. State, No. 49A05-1707-PC-1966, slip op. at 2

      (Ind. Ct. App. May 22, 2018), trans. denied. On May 12, 2004, the trial court

      sentenced Norington to consecutive sentences of twelve years for robbery, eight

      years for burglary, and forty years for involuntary manslaughter. Id. On direct

      appeal, we affirmed Norington’s sentence. Id. Norington filed a PCR petition,


      Court of Appeals of Indiana | Memorandum Decision 19A-PC-441 | December 10, 2019   Page 2 of 4
      which the post-conviction court denied on March 25, 2009. Id. at 2–3.

      Norington did not appeal the denial of her PCR petition. Id. at 3.


[3]   Norington claims that on July 6, 2018, she filed the Petition in Marion Superior

      Court, although the chronological case summary contains no indication that it

      was actually submitted to the court, much less filed. Nonetheless, on July 25,

      2018, Norington filed a motion for change of venue, in which she argued that

      the Petition should be transferred to Sullivan County, the county in which she

      is detained. The post-conviction court denied Norington’s motion for change of

      venue on July 26, 2018. On August 16, 2018, Norington filed a motion to

      correct error, which was denied on September 13, 2018.


                                 Discussion and Decision
[4]   Norington appeals from the post-conviction court’s denial of her motion to

      correct error, the alleged error being the post-conviction court’s denial of her

      motion to transfer the Petition from Marion County to Sullivan County, the

      county in which she is detained. While it is true that a petition for a writ of

      habeas corpus in Indiana is to be filed in in county in which the petitioner is

      being detained,

              if a person applies for a writ of habeas corpus in the county
              where the person is incarcerated and challenges the validity of his
              conviction or sentence, that court shall transfer the cause to the
              court in which the conviction took place, and the latter court
              shall treat it as a petition for [PCR.]
      Ind. Post-Conviction Rule 1(1)(c). So, if the Petition (assuming it was actually

      filed) was really a PCR petition, it should have been filed in the court of her


      Court of Appeals of Indiana | Memorandum Decision 19A-PC-441 | December 10, 2019   Page 3 of 4
      conviction, i.e., Marion Superior Court, and the post-conviction court therefore

      properly denied Norington’s motion to change venue.

[5]   Norington alleges in the Petition that the cause of her illegal restraint is “an

      illegal search of home without both probable cause and exigent circumstances

      resulting in illegal seizure of Person and Effects[,]” i.e., that her convictions

      were based on illegally-obtained evidence. Appellant’s App. Vol. IV p. 12.

      This claim is clearly a challenge to the validity of her convictions and therefore

      not properly raised in a petition for a writ of habeas corpus. The post-conviction

      court apparently and properly treated the Petition as a successive PCR petition,

      which Norington had not sought or received permission to file. It is well-settled

      that “[w]hen a trial court encounters an improper successive petition for post-

      conviction relief, it should dismiss the petition.” Love v. State, 52 N.E.3d 937,

      940 (Ind. Ct. App. 2016). Although the post-conviction court properly denied

      Norington’s motion to change venue, it is not entirely clear that it dismissed her

      improper PCR petition. We remand with instructions to do so.

[6]   The judgement of the post-conviction court is affirmed, and we remand with

      instructions.


      Robb, J., and Altice, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-PC-441 | December 10, 2019   Page 4 of 4